Case 19-15197-KCF   Doc 20   Filed 05/31/19 Entered 05/31/19 14:23:35   Desc Main
                             Document     Page 1 of 6
Case 19-15197-KCF   Doc 20   Filed 05/31/19 Entered 05/31/19 14:23:35   Desc Main
                             Document     Page 2 of 6
Case 19-15197-KCF   Doc 20   Filed 05/31/19 Entered 05/31/19 14:23:35   Desc Main
                             Document     Page 3 of 6
Case 19-15197-KCF   Doc 20   Filed 05/31/19 Entered 05/31/19 14:23:35   Desc Main
                             Document     Page 4 of 6
Case 19-15197-KCF   Doc 20   Filed 05/31/19 Entered 05/31/19 14:23:35   Desc Main
                             Document     Page 5 of 6
Case 19-15197-KCF   Doc 20   Filed 05/31/19 Entered 05/31/19 14:23:35   Desc Main
                             Document     Page 6 of 6
